Case 2:19-cv-12712-GAD-EAS ECF No. 29 filed 12/27/19   PageID.325   Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  HOBART-MAYFIELD, INC.,
  d/b/a MAYFIELD ATHLETICS,

               Plaintiff,                 Case No.: 2:19-cv-12712

  vs.                                     Hon. Gershwin A. Drain
                                          Mag. Judge Elizabeth A. Stafford
  NATIONAL OPERATING COMMITTEE
  ON STANDARDS FOR ATHLETIC
  EQUIPMENT, KRANOS CORPORATION
  d/b/a SCHUTT SPORTS, RIDDELL, INC.,
  XENITY, LLC, GREGG HARTLEY,
  MICHAEL OLIVER, VINCENT LONG,
  And KYLE LAMSON,

               Defendants.


     HEWSON & VAN HELLEMONT, P.C.        WILSON ELSER MOSKOWITZ
     James F. Hewson (P27127)             EDELMAN & DICKER LLP
     Diane L. Hewson (P44628)            William S. Cook (P68934)
     Lynn B. Sholander (P78839)          Jennifer A. Morante (P64892)
     25900 Greenfield Road, Suite 650    Luke D. Wolf (P81932)
     Oak Park, Michigan 48237            17197 N. Laurel Park Drive, Suite 201
     248.968.5200 p | 248-968-5270 f     Livonia, Michigan 48152
     hewson@vanhewpc.com                 313.327.3100 p | 313.327.3101 f
     lsholander@vanhewpc.com             william.cook@wilsonelser.com
     Attorneys for Mayfield Athletics    Attorneys for NOCSAE, Hartley, and
                                         Oliver




5728064v.1
Case 2:19-cv-12712-GAD-EAS ECF No. 29 filed 12/27/19      PageID.326   Page 2 of 3




     PERKINS COIE LLP                       WARNER NORCROSS + JUDD LLP
     Christopher G. Hanewicz                Michael G. Brady (P57331)
     Gabrielle E. Bina                      2000 Town Center, Suite 2700
     Rodger K. Carreyn                      Southfield, Michigan 48075-1318
     33 East Main Street, Suite 201         248.784.5032 p
     Madison, Wisconsin 53703               mbrady@wnj.com
     608.633.7460 p | 608-663-7499 f        Attorneys for Riddell
     chanewicz@perkinscoie.com
     gbine@perkinscoie.com                  MORGANROTH & MORGANROTH PLLC
     rcarreyn@perkinscoie.com               Jeffrey B. Morganroth (P41670)
     Attorneys for Riddell                  344 N. Old Woodward Ave., Ste 200
                                            Birmingham, Michigan 48009-5310
     HONIGMAN LLP                           248.864.4000 p | 248.864.4001 f
     David Ettinger (P26537)                jmorganroth@morganrothlaw.com
     660 Woodward Avenue, Suite 2290        Attorneys for Xenith & Lamson
     Detroit, Michigan 48226-3506
     313.465.7368 p                         KERR RUSSELL & WEBER PLC
     dettinger@honigman.com                 Matthew L. Powell (P69186)
     Attorneys for Xenith & Lamson          500 Woodward Avenue, Suite 2500
                                            Detroit, Michigan 48226
                                            313.961.0200 p | 313.961.0388 f
                                            mpowell@kerr-russell.com
                                            Attorneys for Schutt Sports & Long


                           STIPULATION & ORDER


        On or about November 19, 2019, defendants National Operating Committee

on Standards for Athletic Equipment (NOCSAE) and Michael Oliver were served

with a copy of plaintiff’s complaint, and on or about October 15, 2019, defendant

Gregg Hartley was served with a copy of plaintiff’s complaint. Plaintiff’s counsel

and counsel for these defendants have since agreed to extend the deadline for the




5728064v.1
Case 2:19-cv-12712-GAD-EAS ECF No. 29 filed 12/27/19      PageID.327   Page 3 of 3




defendants’ responsive pleading to December 30, 2019 and request that the court

enter the order below.

HEWSON & VAN HELLEMONT, P.C.

By: /s/ Lynn B. Sholander (w/consent)
   Lynn B. Sholander (P78839)
   25900 Greenfield Road, Suite 650
   Oak Park, Michigan 48237
   248.968.5200 p | 248-968-5270 f
   hewson@vanhewpc.com
   lsholander@vanhewpc.com
   Attorneys for Mayfield Athletics

WILSON ELSER MOSKOWITZ
 EDELMAN & DICKER LLP

By: /s/ William S. Cook
   William S. Cook (P68934)
   17197 N. Laurel Park Drive, Suite 201
   Livonia, Michigan 48152
   313.327.3100 p | 313.327.3101 f
   william.cook@wilsonelser.com
   Attorneys for NOCSAE, Hartley, and Oliver

                                       ORDER

        Based upon the stipulation agreed to by the parties, the court orders that

defendants National Operating Committee on Standards for Athletic Equipment,

Michael Oliver, and Gregg Hartley shall have up to and including January 6, 2020

to file a responsive pleading to plaintiff’s complaint.

Dated: December ____, 2019                     ______________________________
                                               Gershwin A. Drain
                                               U.S. District Court Judge



5728064v.1
